 


109 HR 2215 IH: To suspend temporarily the duty on formulations of triasulfuron.
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2215 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. Coble introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on formulations of triasulfuron. 
 
 
1.Formulations of triasulfuron 
(a)In generalHeading 9902.38.52 of the Harmonized Tariff Schedule of the United States (relating to formulations of triasulfuron) is amended by striking 12/31/2003 and inserting 12/31/2008. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
